





SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PREFERRED
APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.


This SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this "Amendment") OF PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P. (the "Partnership") dated as of November 7, 2019, is entered
into by Preferred Apartment Communities, Inc., a Maryland corporation, as
General Partner.
WHEREAS, the General Partner, Preferred Apartment Advisors, LLC, a Delaware
limited liability company, as the Initial Limited Partner, and the limited
partners party thereto entered into that certain Sixth Amended and Restated
Agreement of Limited Partnership of the Partnership dated as of June 3, 2016, as
amended by that certain First Amendment to Sixth Amended and Restated Agreement
of Limited Partnership of the Partnership dated as of January 25, 2017 (as
amended, the "Agreement");
WHEREAS, the General Partner has created two new classes of redeemable preferred
stock, the Series M1 Preferred Stock and the Series A1 Preferred Stock (each as
defined below);
WHEREAS, the General Partner desires to amend the Agreement to add new classes
of Partnership Unit to correspond with the Series M1 Preferred Stock and the
Series A1 Preferred Stock; and
WHEREAS, pursuant to Section 14.1 of the Agreement, the General Partner desires
to amend the Agreement;
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Definitions. Unless otherwise defined herein, each capitalized term used in
this Amendment and not defined herein shall be defined in accordance with the
Agreement.


2.The Agreement is amended by adding or restating in their entireties the
following definitions:
"Average Capital Account Balance" means the quotient of (i) the aggregate
Capital Account balance attributable to the Class A Units outstanding at the
time of determination, divided by (ii) the number of such Class A Units
outstanding at the time of determination. For purposes of the foregoing
calculation, outstanding Class A Units shall include any other Partnership Units
convertible into Class A Units, other than Class B Units, Series A Redeemable
Preferred Units, Series M Redeemable Preferred Units, Series M1 Redeemable
Preferred Units or Series A1 Redeemable Preferred Units.
"Partnership Unit" means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of Class A
Units, Class B Units, GP Units, Series A Redeemable Preferred Units, Series M
Redeemable Preferred Units, Series M1 Redeemable Preferred Units, Series A1
Redeemable Preferred Units and any classes or series of Partnership Units
established after the date hereof. The number of Partnership Units outstanding
and the Percentage Interests in the Partnership represented by such Partnership
Units are set forth in Exhibit A, as such Exhibit may be amended from time to
time. The ownership of Partnership Units shall be evidenced by such form of
certificate for Partnership Units as the General Partner





--------------------------------------------------------------------------------





adopts from time to time unless the General Partner determines that the
Partnership Units shall be uncertificated securities.
"Percentage Interest" means the percentage determined by dividing the number of
Partnership Units of a Partner by the sum of the number of Partnership Units of
all Partners (other than the Series A Redeemable Preferred Units, the Series M
Redeemable Preferred Units, the Series M1 Redeemable Preferred Units and the
Series A1 Redeemable Preferred Units) as specified in Exhibit A, as such Exhibit
may be amended from time to time.
"Preferred Return" means the Series A Preferred Return, the Series M Preferred
Return, the Series M1 Preferred Return or the Series A1 Preferred Return.


"Preferred Stock" means the Series A Preferred Stock, the Series M Preferred
Stock, the Series M1 Preferred Stock and the Series A1 Preferred Stock.


"Redemption Date" means the date of redemption or other purchase of Series A
Preferred Stock, Series M Preferred Stock, Series M1 Preferred Stock, or Series
A1 Preferred Stock by the General Partner.
"Series A1 Preferred Return" means, for each Series A1 Redeemable Preferred
Unit, a cumulative, non-compounded rate of return equal to six percent (6.00%)
per annum with respect to the Stated Value. For any partial period, such return
shall be calculated ratably on the basis of a 360-day year consisting of twelve
30-day months.
"Series A1 Preferred Stock" means the Series A1 Redeemable Preferred Stock of
the General Partner, $.01 par value per share.
"Series A1 Redeemable Preferred Unit" means a Partnership Unit which is
designated as a Series A1 Redeemable Preferred Unit of the Partnership.
"Series M1 Preferred Return" means, for each Series M1 Redeemable Preferred
Unit, a cumulative, non-compounded rate of return equal to six and one tenths
percent (6.10%) per annum with respect to the Stated Value (the "Series M1
Dividend Rate"). Beginning one year from the date of original issuance of such
Series M Redeemable Preferred Unit and on each one year anniversary thereafter
for such Series M Redeemable Preferred Unit, the Series M1 Dividend Rate shall
increase by 0.10% per annum up to a maximum cumulative non-compounded rate of
return equal to seven and one tenth percent (7.1%) per annum with respect to the
Stated Value. For any partial period, such return shall be calculated ratably on
the basis of a 360-day year consisting of twelve 30-day months.
"Series M1 Preferred Stock" means the Series M1 Redeemable Preferred Stock of
the General Partner, $.01 par value per share.
"Series M1 Redeemable Preferred Unit" means a Partnership Unit which is
designated as a Series M1 Redeemable Preferred Unit of the Partnership.
"Stated Value" means, as of any date, (i) $1,000 per Series A Redeemable
Preferred Unit (subject to appropriate adjustment in the event of any stock
split, combination or other similar





--------------------------------------------------------------------------------





recapitalization with respect to the Series A Redeemable Preferred Units), (ii)
$1,000 per Series M Redeemable Preferred Unit (subject to appropriate adjustment
in the event of any stock split, combination or other similar recapitalization
with respect to the Series M Redeemable Preferred Units), (iii) $1,000 per
Series M1 Redeemable Preferred Unit (subject to appropriate adjustment in the
event of any stock split, combination or other similar recapitalization with
respect to the Series M1 Redeemable Preferred Units), and (iv) $1,000 per Series
A1 Redeemable Preferred Unit (subject to appropriate adjustment in the event of
any stock split, combination or other similar recapitalization with respect to
the Series A1 Redeemable Preferred Units) .
3.Section 4.1 - Capital Contributions. The Agreement is further amended to
restate in its entirety Section 4.1(b) thereof as follows:
(b)    As of the Effective Date, the Partnership shall have seven classes of
Partnership Units, entitled "Class A Units," "Class B Units," "GP Units,"
"Series A Redeemable Preferred Units," "Series M Redeemable Preferred Units,"
"Series M1 Redeemable Preferred Units" and "Series A1 Redeemable Preferred
Units," respectively. Each Partner shall own Partnership Units in the amounts
set forth for such Partner in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, the issuance of additional
Partnership Units, transfers of Partnership Units or similar events having an
effect on any Partner’s Percentage Interest.
4.Section 4.2 - Additional Funds; Restrictions on the General Partner. The
Agreement is further amended to restate in its entirety Section 4.2(b)(ii)
thereof as follows:
(ii)    in the case of equity Securities senior or junior to the Common Stock as
to dividends and distributions on liquidation, contribute to the Partnership the
proceeds of or consideration (including any property or other non-cash assets)
received for such Securities and the proceeds of, or consideration received
from, any subsequent exercise, exchange or conversion thereof (if applicable),
and receive from the Partnership, interests in the Partnership in consideration
therefor with the substantially same terms and conditions, including dividend,
dividend priority and liquidation preference, as are applicable to such
Securities; provided, however, that, notwithstanding the foregoing or anything
else herein to the contrary, (A) Series A Redeemable Preferred Units may have
different terms and conditions from those of the Series A Preferred Stock, (B)
Series M Redeemable Preferred Units may have different terms and conditions from
those of the Series M Preferred Stock, (C) Series M1 Redeemable Preferred Units
may have different terms and conditions from those of the Series M1 Preferred
Stock, and (D) Series A1 Redeemable Preferred Units may have different terms and
conditions from those of the Series A1 Preferred Stock; and
5.Section 5.1(a) - Cash Available for Distribution. The Agreement is further
amended to restate in its entirety Section 5.1(a) thereof as follows:
(a)    Cash Available for Distribution. Subject to the other provisions of
this Article 5 and to the provisions of Sections 13.2, 16.3 and 18.3, the
General Partner shall cause the Partnership to distribute, at such times as the
General Partner shall determine (each a “Distribution Date”), an amount of Cash
Available for Distribution, determined by the General Partner in its sole
discretion to the Limited Partners and the General Partner, as of the applicable
Partnership Record Date, as follows:





--------------------------------------------------------------------------------







(i)    first, 100% to the Partners holding Series A Redeemable Preferred Units,
Series M Redeemable Preferred Units, Series M1 Redeemable Preferred Units and/or
Series A1 Redeemable Preferred Units pro rata and pari passu in proportion to
their relative accrued but unpaid Preferred Returns until such Partners have
received in the aggregate, pursuant to this Section 5.1(a)(i) and Section
5.1(b)(i), an amount such that (A) the Series A Preferred Return has been met
with respect to each such Series A Redeemable Preferred Unit, (B) the Series M
Preferred Return has been met with respect to each such Series M Redeemable
Preferred Unit, (C) the Series M1 Preferred Return has been met with respect to
each such Series M1 Redeemable Preferred Unit, and (D) the Series A1 Preferred
Return has been met with respect to each such Series A1 Redeemable Preferred
Unit; and


(ii)    thereafter, 100% to the Partners holding GP Units and Class A Units pro
rata and pari passu in proportion to each such Partner’s respective Percentage
Interest.


6.Section 5.1(b) - Net Sale Proceeds. The Agreement is further amended to
restate in its entirety Section 5.1(b) thereof as follows:
(b)    Net Sale Proceeds. Subject to the other provisions of this Article 5 and
to the provisions of Sections 13.2, 16.3 and 18.3, the General Partner shall
cause the Partnership to distribute, on each Distribution Date, Net Sale
Proceeds, determined by the General Partner in its sole discretion to the
Limited Partners and the General Partner, as of the applicable Partnership
Record Date, as follows:


(i)    first, 100% to the Partners holding Series A Redeemable Preferred Units,
Series M Redeemable Preferred Units, Series M1 Redeemable Preferred Units and/or
Series A1 Redeemable Preferred Units pro rata and pari passu in proportion to
their relative accrued but unpaid Preferred Returns until such Partners have
received in the aggregate, pursuant to this Section 5.1(b)(i) and Section
5.1(a)(i), an amount such that (A) the Series A Preferred Return has been met
with respect to each such Series A Redeemable Preferred Unit, (B) the Series M
Preferred Return has been met with respect to each such Series M Redeemable
Preferred Unit, (C) the Series M1 Preferred Return has been met with respect to
each such Series M1 Redeemable Preferred Unit, and (D) the Series A1 Preferred
Return has been met with respect to each such Series A1 Redeemable Preferred
Unit; provided, however, that if on a Distribution Date there is both Cash
Available for Distribution and Net Sales Proceeds to be distributed, the
Partners holding Series A Redeemable Preferred Units, Series M Redeemable





--------------------------------------------------------------------------------





Preferred Units, Series M1 Redeemable Preferred Units and/or Series A1
Redeemable Preferred Units first shall receive distributions of Cash Available
for Distribution pursuant to Section 5.1(a)(i) in order to satisfy the Series A
Preferred Return, Series M Preferred Return, the Series M1 Preferred Return
and/or Series A1 Preferred Return, and then distributions of Net Sales Proceeds
pursuant to this Section 5.1(b)(i);


(ii)    second, 100% to the Partners holding GP Units and Class A Units pro
rata and pari passu in proportion to their respective Percentage Interests until
such Partners have received pursuant to this Section 5.1(b)(ii) the amount of
the Allocable Capital Contribution with respect to the Real Estate Asset giving
rise to such distribution;


(iii)    third, 100% to the Partners holding GP Units and Class A Units pro
rata and pari passu in proportion to their respective Percentage Interests until
such Partners have received in the aggregate, pursuant to this Section
5.1(b)(iii) and Section 5.1(a)(ii), an amount such that the Priority Return has
been met with respect to the Allocable Capital Contribution for the Real Estate
Asset giving rise to such distribution; provided, however, that distributions
pursuant to Section 5.1(a)(ii) shall be taken into account for purposes of
this Section 5.1(b)(iii) to the extent they relate directly to the operation of
the Real Estate Asset giving rise to such distribution; and


(iv)    fourth, to the Partners holding GP Units, and Class A Units pro
rata and pari passu in proportion to their respective Percentage Interests.


The General Partner shall be entitled to make adjustments, in its sole and
reasonable discretion, to the amounts distributable pursuant to this Section
5.1(b), to the extent a Capital Transaction involves the sale of a portion of a
Real Estate Asset or multiple Real Estate Assets, in order to carry out the
intent of the parties to this Agreement with respect to this Section 5.1(b).
7.Section 5.1(f). The Agreement is further amended to restate in its entirety
Section 5.1(f) thereof as follows:
Notwithstanding anything to the contrary in this Agreement, in the event of a
redemption of any Series A Redeemable Preferred Units, Series M Redeemable
Preferred Units, Series M1 Redeemable Preferred Units and/or Series A1
Redeemable Preferred Units for cash in accordance with the provisions of Section
16.3 and Section 18.3, Section 19.3, and Section 20.3 prior to any further
distributions pursuant to Sections 5.1(a) and 5.1(b), the General Partner may,
in its sole discretion, cause the Partnership to distribute an amount of Cash
Available for Distribution and/or Net Sale Proceeds, to the extent available, in
order to redeem such Series A Redeemable Preferred Units, Series M Redeemable
Preferred Units, Series M1 Redeemable Preferred Units and/or Series A1
Redeemable Preferred Units.





--------------------------------------------------------------------------------





8.Article 19 - Series M1 Redeemable Preferred Units. The Agreement is further
amended to create and add Article 19 as follows:
ARTICLE 19   
SERIES M1 REDEEMABLE PREFERRED UNITS
19.1     Designation and Number.
A series of Partnership Units in the Partnership, designated as the "Series M1
Redeemable Preferred Units," is hereby established. The number of Series M1
Redeemable Preferred Units at all times shall be equal to the number of
outstanding shares of Series M1 Preferred Stock (and, for the avoidance of
doubt, excluding any shares of Series M1 Preferred Stock held in treasury).
Except as set forth in Articles 5 and 6 and this Article 19, and except where
the context elsewhere in this Agreement otherwise requires, Series M1 Redeemable
Preferred Units shall have the same rights, privileges and preferences as the
Class A Units.
19.2    Voting.


Holders of Series M1 Redeemable Preferred Units shall not have any voting
rights, except those matters required by law, in which case holders of Series M1
Redeemable Preferred Units only shall vote as a single class.


19.3    Redemptions.


(a)    If the General Partner redeems or otherwise purchases any shares of
Series M1 Preferred Stock in the open market, by tender or by private agreement,
the Partnership shall redeem a corresponding number of Series M1 Redeemable
Preferred Units on the Redemption Date.


(b)    If the General Partner elects to redeem any shares of Series M1 Preferred
Stock on or after the second anniversary of the date of original issuance of
such shares of Series M1 Preferred Stock pursuant to its right under the
Articles of Incorporation, the Partnership shall redeem a corresponding number
of Series M1 Redeemable Preferred Units pursuant to Section 19.3(a) at a
redemption price equal to 100% of the Stated Value per Series M1 Redeemable
Preferred Unit, plus the amount of Series M1 Preferred Return accumulated and
accrued to and including the Redemption Date in respect of the Series M1
Redeemable Preferred Units being so redeemed that has not been distributed
previously pursuant to Section 5.1, if any.


(c)        Prior to the first anniversary of the date of original issuance of
any shares of Series M1 Preferred Stock, if a holder of such shares of Series M1
Preferred Stock elects to





--------------------------------------------------------------------------------





redeem all or a portion of such shares of Series M1 Preferred Stock, the
Partnership shall redeem a corresponding number of Series M1 Redeemable
Preferred Units pursuant to Section 19.3(a) at a redemption price equal to 100%
of the Stated Value per Series M1 Redeemable Preferred Unit, plus the amount of
Series M1 Preferred Return accumulated and accrued to and including the
Redemption Date in respect of the Series M1 Redeemable Preferred Units being so
redeemed that has not been distributed previously pursuant to Section 5.1, but
less the amount of the dividends previously paid for the most recent three
record dates, if any; provided however, to the extent the holder has held the
Series M1 Redeemable Preferred Stock for less than three record dates, then the
reduction amount will be equal to the amount of the dividends previously paid.


(d)    On or after the first anniversary of the date of original issuance of any
shares of Series M1 Preferred Stock, if a holder of such shares of Series M1
Preferred Stock elects to redeem all or a portion of such shares of Series M1
Preferred Stock, the Partnership shall redeem a corresponding number of Series
M1 Redeemable Preferred Units pursuant to Section 19.3(a) at a redemption price
equal to 100% of the Stated Value per Series M1 Redeemable Preferred Unit, plus
the amount of Series M1 Preferred Return accumulated and accrued to and
including the Redemption Date in respect of the Series M1 Redeemable Preferred
Units being so redeemed that has not been distributed previously pursuant
to Section 5.1, if any.


(e)     The General Partner has the right, in its sole discretion, to receive
proceeds from the redemption of Series M1 Redeemable Preferred Units in cash or
in equal value of Class A Units, calculated based on the closing price of our
common stock for the trading day immediately prior to the Redemption Date.


(f)    The obligation to redeem any of the Series M1 Redeemable Preferred Units
is limited to the extent that the Partnership does not have sufficient funds
available to fund any such redemption or the Partnership is restricted by
applicable law from making such redemption.


(g)     Any redemption of Series M1 Redeemable Preferred Units shall be deemed
to occur on the Redemption Date immediately prior to the related redemption or
other purchase of shares of Series M1 Preferred Stock.







--------------------------------------------------------------------------------





9.Article 20 - Series A1 Redeemable Preferred Units. The Agreement is further
amended to create and add Article 20 as follows:
ARTICLE 20     
SERIES A1 REDEEMABLE PREFERRED UNITS
20.1     Designation and Number.
A series of Partnership Units in the Partnership, designated as the "Series A1
Redeemable Preferred Units," is hereby established. The number of Series A1
Redeemable Preferred Units at all times shall be equal to the number of
outstanding shares of Series A1 Preferred Stock (and, for the avoidance of
doubt, excluding any shares of Series A1 Preferred Stock held in treasury).
Except as set forth in Articles 5 and 6 and this Article 20, and except where
the context elsewhere in this Agreement otherwise requires, Series A1 Redeemable
Preferred Units shall have the same rights, privileges and preferences as the
Class A Units.
20.2    Voting.


Holders of Series A1 Redeemable Preferred Units shall not have any voting
rights, except those matters required by law, in which case holders of Series A1
Redeemable Preferred Units only shall vote as a single class.


20.3    Redemptions.


(a)    If the General Partner redeems or otherwise purchases any shares of
Series A1 Preferred Stock in the open market, by tender or by private agreement,
the Partnership shall redeem a corresponding number of Series A1 Redeemable
Preferred Units on the Redemption Date.


(b)    If the General Partner elects to redeem any shares of Series A1 Preferred
Stock on or after the second anniversary of the date of original issuance of
such shares of Series A1 Preferred Stock pursuant to its right under the
Articles of Incorporation, the Partnership shall redeem a corresponding number
of Series A1 Redeemable Preferred Units pursuant to Section 20.3(a) at a
redemption price equal to 100% of the Stated Value per Series A1 Redeemable
Preferred Unit, plus the amount of Series A1 Preferred Return accumulated and
accrued to and including the Redemption Date in respect of the Series A1
Redeemable Preferred Units being so redeemed that has not been distributed
previously pursuant to Section 5.1, if any.


(c)        Prior to the first anniversary of the date of original issuance of
any shares of Series A1 Preferred Stock, if a holder of such shares of Series A1
Preferred Stock elects to





--------------------------------------------------------------------------------





redeem all or a portion of such shares of Series A1 Preferred Stock, the
Partnership shall redeem a corresponding number of Series A1 Redeemable
Preferred Units pursuant to Section 20.3(a) at a redemption price equal to 87%
of the Stated Value per Series A1 Redeemable Preferred Unit, plus the amount of
Series A1 Preferred Return accumulated and accrued to and including the
Redemption Date in respect of the Series A1 Redeemable Preferred Units being so
redeemed that has not been distributed previously pursuant to Section 5.1, if
any.


(d)      On or after the first anniversary of the date of original issuance of
any shares of Series A1 Preferred Stock, if a holder of such shares of Series A1
Preferred Stock elects to redeem all or a portion of such shares of Series A1
Preferred Stock, the Partnership shall redeem a corresponding number of Series
A1 Redeemable Preferred Units pursuant to Section 20.3(a) at a redemption price
equal to 90% of the Stated Value per Series A1 Redeemable Preferred Unit, plus
the amount of Series A1 Preferred Return accumulated and accrued to and
including the Redemption Date in respect of the Series A1 Redeemable Preferred
Units being so redeemed that has not been distributed previously pursuant
to Section 5.1, if any.


(e)      On or after the second anniversary of the date of original issuance of
any shares of Series A1 Preferred Stock, if a holder of such shares of Series A1
Preferred Stock elects to redeem all or a portion of such shares of Series A1
Preferred Stock, the Partnership shall redeem a corresponding number of Series
A1 Redeemable Preferred Units pursuant to Section 20.3(a) at a redemption price
equal to 95% of the Stated Value per Series A1 Redeemable Preferred Unit, plus
the amount of Series A1 Preferred Return accumulated and accrued to and
including the Redemption Date in respect of the Series A1 Redeemable Preferred
Units being so redeemed that has not been distributed previously pursuant
to Section 5.1, if any.


(f)    On or after the third anniversary of the date of original issuance of any
shares of Series A1 Preferred Stock, if a holder of such shares of Series A1
Preferred Stock elects to redeem all or a portion of such shares of Series A1
Preferred Stock, the Partnership shall redeem a corresponding number of Series
A1 Redeemable Preferred Units pursuant to Section 20.3(a) at a redemption price
equal to 100% of the Stated Value per Series A1 Redeemable Preferred Unit, plus
the amount of Series A1 Preferred Return accumulated and accrued to and
including the Redemption Date in respect of the Series A1 Redeemable Preferred
Units being so redeemed that has not been distributed previously pursuant
to Section 5.1, if any.







--------------------------------------------------------------------------------





(g)    If the General Partner redeems any shares of Series A1 Preferred Stock
held by a natural person upon his or her death at the written request of the
holder’s estate pursuant to the Articles of Incorporation, the Partnership shall
redeem a corresponding number of Series A1 Redeemable Preferred Units pursuant
to Section 20.3(a) at a redemption price equal to 100% of the Stated Value per
Series A1 Preferred Units, plus the amount of Series A1 Preferred Return
accumulated and accrued to and including the Redemption Date in respect of the
Series A1 Redeemable Preferred Units being so redeemed that has not been
distributed previously pursuant to Section 5.1, if any


(h)     The General Partner has the right, in its sole discretion, to receive
proceeds from the redemption of Series A1 Redeemable Preferred Units in cash or
in equal value of Class A Units, calculated based on the closing price of our
common stock for the trading day immediately prior to the Redemption Date.


(i)    The obligation to redeem any of the Series A1 Redeemable Preferred Units
is limited to the extent that the Partnership does not have sufficient funds
available to fund any such redemption or the Partnership is restricted by
applicable law from making such redemption.


(j)     Any redemption of Series A1 Redeemable Preferred Units shall be deemed
to occur on the Redemption Date immediately prior to the related redemption or
other purchase of shares of Series A1 Preferred Stock.


10.Subparagraph 1(a) of Exhibit B - Allocations of Net Income and Net Loss. The
Agreement is further amended to restate in its entirety clause (i) of
subparagraph 1(a) of Exhibit B thereof as follows:
(i)    first, if the Partnership has Net Income for any taxable year or portion
thereof, such Net Income shall be allocated to the Partners holding Series A
Redeemable Preferred Units, Series M Redeemable Preferred Units, Series M1
Redeemable Preferred Units and/or Series A1 Redeemable Preferred Units pro rata
and pari passu in proportion to their accrued Preferred Returns, with respect to
such taxable year or portion thereof, to the extent of and until such Partners
have received allocations of Net Income equal to the aggregate amount of
distributions made to such Partners pursuant to Section 5.1(a)(i); and
11.Subparagraph 1(b) of Exhibit B - Allocations of Net Property Gain and Net
Property Loss (including any revaluations to adjust the Capital Accounts of the
Partners). The Agreement is further amended to restate in its entirety clause
(i) of subparagraph 1(b) of Exhibit B thereof as follows:
(i)    first, if the Partnership has Net Property Gain for any taxable year or
portion thereof, such Net Property Gain shall be allocated to the Partners
holding Series A Redeemable





--------------------------------------------------------------------------------





Preferred Units, Series M Redeemable Preferred Units, Series M1 Redeemable
Preferred Units and/or Series A1 Redeemable Preferred Units pro rata and pari
passu in proportion to their accrued Preferred Returns, with respect to such
taxable year or portion thereof, to the extent of and until such Partners have
received allocations of Net Property Gain equal to the aggregate amount of
distributions made to such Partners pursuant to Section 5.1(b)(i);
12.Except as otherwise specifically set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.




IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first set forth above.
General Partner:


PREFERRED APARTMENT COMMUNITIES, INC.




By: /s/ Daniel M. DuPree        
Daniel M. DuPree
Chief Executive Officer







